Citation Nr: 0401270	
Decision Date: 01/14/04    Archive Date: 01/22/04

DOCKET NO.  00-12 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected post-traumatic stress disorder (PTSD), 
currently evaluated as 70 percent disabling.

2.  Entitlement to an increased disability rating for 
service-connected arthritis of the lumbosacral spine, 
currently evaluated as 20 percent disabling.

3.  Entitlement to an increased disability rating for 
residuals of a shell fragment wound and fracture of the right 
tibia and fibula, currently rated as 20 percent disabling.

4.  Entitlement to an increased disability rating for 
service-connected arthritis of the right hip, currently 
evaluated as 10 percent disabling.

5.  Entitlement to an increased disability rating for 
service-connected arthritis of the right knee, currently 
evaluated as 10 percent disabling.

6.  Entitlement to an increased disability rating a service-
connected shell fragment wound scar over the left great toe 
with retained foreign body, currently evaluated as 10 percent 
disabling.

7.  Entitlement to an increased disability rating for 
service-connected abdominal scar with adhesions, currently 
evaluated as 10 percent disabling.

8.  Entitlement to an increased (compensable) disability 
rating for service-connected arthritis of the left hip.  

9.  Entitlement to an increased (compensable) disability 
rating for a service-connected shell fragment wound scar of 
the left arch.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active duty from October 1967 to June 
1969.  He served in Vietnam and was awarded the Purple Heart 
and the Bronze Star Medal.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal of rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Buffalo, New York 
(the RO).  

Procedural history

A March 1970 RO rating decision granted service connection 
for shell fragment wound residuals of the fibula and tibia 
(hereinafter "right ankle disability") and assigned a 20 
percent disability rating.  Service connection was also 
granted for various shell fragment wound scars; 
noncompensable disability ratings were assigned.

A September 1997 rating decision granted service connection 
for PTSD and assigned a 30 percent evaluation.  A notice of 
disagreement as to the assigned rating was received by VA in 
December 1997.  An April 1998 rating decision granted a 
50 percent rating for PTSD.  

An April 1999 rating decision granted service connection for 
back, bilateral hip and right knee disabilities and assigned 
disability ratings; the April 1999 decision also denied an 
increased evaluation for the previously service-connected 
right ankle disability.  The veteran timely appealed the 
ratings assigned to his service-connected back, bilateral hip 
and right knee disabilities as well as the denial of an 
increased evaluation for the right ankle disability.  

An August 2000 rating decision granted an evaluation of 70 
percent for service-connected PTSD; the decision denied 
increased evaluations for previously service-connected 
abdominal scar, left great toe scar and shell fragment wound 
of the left arch.  The veteran timely appealed the 70 percent 
rating for PTSD and the denials of increased evaluations for 
service-connected abdominal scar, left great toe scar, and 
shell fragment wound of the left arch.



For the reasons expressed immediately below, the Board finds 
that a remand of this case is necessary.  This appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.

Matter not on appeal

The September 1997 RO rating decision granted service 
connection for tinnitus and assigned a 10 percent disability 
rating under 38 C.F.R. § 4.87, Diagnostic Code 6260.  The 
Board notes that the issue of entitlement to separate 
compensable ratings for tinnitus in each ear was raised on 
behalf of the veteran in a January 2003 statement.  That 
matter has not been adjudicated by the RO, and it is referred 
to the RO for appropriate action.  

The Board advises both the RO and the veteran that 10 percent 
is the maximum rating available under Diagnostic Code 6260 
and that the VA regulation was revised in May 2003 to add a 
note following the diagnostic code as follows:

Note (2): Assign only a single evaluation for recurrent 
tinnitus, whether the sound is perceived in one ear, both 
ears, or in the head.

See 68 Fed. Reg. 25,822 (May 14, 2003).

Further, in VAOPGCPREC 2-03, VA General Counsel (GC) noted 
that "tinnitus is the perception of sound in the absence of 
an acoustic stimulus." VAOPGCPREC 2-03 at p. 2, citing The 
Merck Manual 665 (17th Ed. 1999).  GC referenced the notice 
of proposed rulemaking resulting in the amendment to 
Diagnostic Code 6260 in May 2003 for the medical explanation 
of tinnitus:

True (subjective) tinnitus does not originate in the 
inner ear, although damage to the inner ear may be a 
precursor of subjective tinnitus. It is theorized that 
in true tinnitus the brain creates phantom sensations to 
replace missing inputs from the damaged inner ear, 
similar to the brain's creation of phantom pain in 
amputated limbs. . . .

True tinnitus, i.e., the perception of sound in the 
absence of an external stimulus, appears to arise from 
the brain rather than the ears.

See Schedule for Rating Disabilities: Evaluation of Tinnitus, 
67 Fed. Reg. 59,033 (Sept. 19, 2002) [citing Diseases of the 
Ear, H. Ludman, and T. Wright, 6th ed., chapter 11; Phantom 
auditory perception (tinnitus): mechanisms of generation and 
perception, Neuroscience Research 8:221-2, P. Jasterboff, 
1990; and Mechanisms of Tinnitus, Allyn and Bacon, 1995, J. 
Vernon and A. Moller (Eds)].

Based on this medical explanation the GC found that "the 
perception of noise is the disability identified in true 
tinnitus, and the source of this perceived noise is not in 
either or both ears.  The undifferentiated nature of the 
source of the noise that is tinnitus is the primary basis for 
VA's practice, as reflected in the notice of proposed 
rulemaking, of rating tinnitus as a single disease entity." 
VAOPGCPREC 2-03, p. 3.

GC therefore determined that the original and revised 
versions of Diagnostic Code 6260 authorized a single 10 
percent rating for tinnitus, regardless of whether it was 
perceived as unilateral, bilateral, or in the head, and 
precluded the assignment of separate ratings for bilateral 
tinnitus.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  In particular, VA's 
statutory "duty to notify", a amended by the VCAA, requires 
that VA notify a claimant of which portion of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, will be obtained by VA.  
See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003).  See also Quartuccio v. Principi, 16 Vet. App. 183 
(2002), in which the United States Court of Appeals for 
Veterans Claims (the Court) held that a letter from VA to a 
claimant describing evidence potentially helpful to the 
claimant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA.  

In this case, there is no notice to the veteran of the 
division of responsibilities between him and VA in obtaining 
evidence necessary to substantiate his claims for increased 
evaluations for the service-connected disabilities noted on 
the title page.  See Quartuccio, supra.  

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit held in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir.) that 
the regulation giving the Board direct authority to cure a 
procedural defect in an appeal by providing the claimant with 
notice under the VCAA, 38 C.F.R. § 19.9(a)(2)(ii), was 
invalid as contrary to the statutory authority, 38 U.S.C. 
§ 5103(b).  Thus, if, as here, the record has a procedural 
defect with respect to the notice required under the VCAA, 
this may no longer be cured by the Board.  Accordingly, the 
Board must remand the case to the agency of original 
jurisdiction because the record does not show that the 
veteran was provided adequate notice under the VCAA and the 
Board is without authority to do so.  

In short, because it is the view of the Court that VA has not 
fulfilled its obligations under the VCAA, it would 
potentially be prejudicial to the veteran if the Board were 
to proceed with a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Moreover, the Board is no 
longer in a position to remedy the procedural deficiency on 
its own.  

Additionally, the Board notes that the veteran testified at 
his personal hearing before the undersigned at the RO in May 
2003 that his service-connected musculoskeletal disabilities, 
especially his back and hips, have increased in severity 
(hearing transcript pages 40-41) and that a scheduled VA 
examination of his service-connected musculoskeletal 
disabilities has not been conducted since February 1999.  The 
Board believes that a current examination, to include an 
assessment of the functional impairment caused by each 
disability, as required by DeLuca v. Brown, 8 Vet. App. 202 
(1995), would be helpful to adjudication of the 
musculoskeletal issues on appeal.

The Board also notes that, effective August 30, 2002, VA 
revised the criteria for diagnosing and evaluating skin 
disabilities, Diagnostic Code Series 7800.  67 Fed. Reg. 
49596 (July 31, 2002).  The veteran has not been provided the 
new rating criteria.

Based on the above, this case is being REMANDED to  the 
Veterans Benefits Administration (VBA) for the following 
actions:  

1.  The VBA should request that the 
veteran provide the names and addresses 
of any health care providers who have 
recently treated him for any of the 
service-connected disabilities at issue.  
After securing the necessary 
authorization, the VBA should attempt to 
obtain copies of any pertinent treatment 
records identified by the veteran which 
have not been previously secured.

2.  VBA should then arrange for a VA 
examination of the veteran by a physician 
with appropriate expertise to determine the 
current nature and severity of the veteran's 
service-connected disabilities of the 
lumbosacral spine, right ankle, hips, and 
right knee.  The veteran's VA claims folder 
must be made available to and be reviewed by 
the examiner.  The examiner should describe 
all symptomatology due to the veteran's 
service-connected disabilities.  The extent 
of any incoordination, weakened movement and 
fatigability on use due to pain must also be 
described by the examiner.  A report of the 
examination should be associated with the 
veteran's VA claims folder.

3.  After the above development has been 
completed, the veteran's VA claims folder 
must be reviewed by VBA, and all notification 
required by the VCAA must be completed.  In 
particular, the veteran should be notified of 
what action, if any, will be taken by VBA 
with respect to evidentiary development on 
each issue and what is the responsibility of 
the veteran.

4.  Thereafter, after undertaking any 
additional evidentiary development deemed to 
be appropriate based on the then current 
state of the record, VBA should readjudicate 
the veteran's increased rating claims, taking 
into consideration any and all evidence which 
has been added to the record since its last 
adjudicative action, as well as the recent 
changes to the schedular criteria involving 
the skin.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be provided a 
Supplemental Statement of the Case and given 
an appropriate opportunity to respond.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded herein.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs 
expeditious handling of all cases that have been remanded by 
the Board.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



